With the holiness of the matrimonial state, temporal courts have no concern. If the parties are willing and able to contract themselves in marriage and actually do contract, in the manner required by the statute, the marriage is valid; the law treats that status as it does other contracts. The parties' indulgence in sexual intercourse, and the acceptance of gifts by one from the other, during the courtship period, would not constitute anassumption of the marital relationship; they would not thereby become husband and wife. 1 Cooley's Blackstone (4th ed.), chapter 15. *Page 365 
I cannot understand how it can logically be held that the associating together in meretricious relations or simply for the gratification of the sexual passions during the six-months' interlocutory period is a resumption of the marital relationship. Concupiscence during the courtship period is not an assumption of the marital relationship. Neither is sexual congress of the parties during the statutory reconciliation period of six months a resumption of the marital relationship. There was not that residing together of appellant and respondent as husband and wife which the statute contemplates as a resumption of the marital relationship.